Citation Nr: 1021933	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
scar on the left thigh, residual of a shrapnel wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

A hearing was held on April 13, 2010, by means of video 
conferencing equipment with the appellant in Little Rock, 
Arkansas, before the undersigned Acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also notes the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted. Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In this case, the Veteran testified in April 
2010 that he stopped working in May 2009 due to his service-
connected scar on the left thigh, residual of a shrapnel 
wound.  As such, the Veteran himself has raised the issue of 
whether he may be unemployable as a result of his service-
connected disability for which an appeal of the disability 
rating is pending.  Therefore, the RO should develop a claim 
for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Accordingly, the issue of entitlement to TDIU is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To obtain additional treatment records 
and to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Veteran indicated in his October 2008 notice 
of disagreement that he had discussed his deteriorating 
condition with doctors at the VA Medical Center (VAMC) in 
Memphis, Tennessee.  He stated that they had talked to him 
about the metal in his leg, which had been acting up more 
recently.  The Veteran also testified at his April 2010 
hearing that he had received treatment for the disorder at 
the VAMC in Memphis, Tennessee.  The RO did indicate in the 
July 2009 statement of the case that treatment records dated 
from August 2005 to June 2009 had been obtained from the VAMC 
in Memphis, Tennessee.  The Board notes that the claims file 
does contain such records dated from March 2006 to July 2008 
as well as treatment records dated from December 2008 to June 
2009 from the VAMC in Little Rock, Arkansas.  However, there 
is no indication that any attempt was made to obtain records 
from the Memphis VAMC from July 2008 to the present.  Such 
records may prove to be relevant and probative, particularly 
in light of the Veteran's testimony that he had spoken to a 
doctor at the Memphis VAMC regarding his shrapnel wound.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
his shrapnel wound scar on his left thigh.

In addition, the Veteran was afforded a VA examination in 
September 2008 in connection with his claim for an increased 
evaluation.  However, he testified at his April 2010 hearing 
that it had been several years since his last examination and 
asserted that his disability had worsened to the point that 
he had to stop working in May 2009.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected scar on his 
left thigh, residual of a shrapnel wound.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected scar on his left thigh, 
residual of a shrapnel wound.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
medical records from the VA Medical 
Center in Memphis, Tennessee, dated from 
July 2008 to the present.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected scar on the left 
thigh, residual of a shrapnel wound.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

The examiner should comment on the 
severity of the Veteran's service-
connected scar on his left thigh, 
residual of a shrapnel wound, and report 
all signs and symptoms necessary for 
rating the Veteran's disability under 
the rating criteria.  In particular, he 
or she should state the size of the scar 
in square inches or centimeters and 
indicate whether it is deep and causes 
limited motion.  The examiner should 
also note whether there is any 
limitation of function due to the scar 
and comment as to whether there are any 
other current residuals attributable to 
the Veteran's shrapnel wound to the left 
thigh.  The examiner should state 
whether there is loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
sound side and whether tests of strength 
and endurance demonstrate positive 
evidence of impairment.  He or she 
should further note any loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.  Finally, the examiner should 
comment on whether this condition 
precludes the Veteran from securing and 
following substantially gainful 
employment.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



